Title: From John Adams to Benjamin Rush, 23 January 1809
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy January, 23. 1809

What Signify Clamours against Commerce Property Kings Nobles Demagogues Democracy, the Clergy Religion? For to each and all of these has the Depravity of Man been imputed by some Philosophers. Rousseau says the first Man who fenced a Cabbage yard ought to have been put to death. Dr  but Diderot says the first Man who Suggested the Idea of a god ought to have been treated as an Enemy of the human Race. Tom Quelqu’un of Clapham in England said He believed no God, no Providence, no future state, but he loved Life So well that if he could but be assured immortal Existence, he would consent to be pitched about in fire and Brimstone by the Devils with their forks to all Eternity. Some of our Religionists say that before a Man can be fit to be saved he must be willing to be damned to all Eternity. It is a Pity that Men of Sense will give any attention to Any of these Ravings which are fit only for Bedlam. Phylosophy Morality Religion Reason all concur in your Conclusion that “Man can be governed only by accommodating Laws to his Nature.”
Your Lancet is So much and so usefully employed that it seems to be hard to request you to meddle with your Pen. I have sometimes scruples least I am doing an Injury to Some of your Patients or Pupils when I provoke you to read or write a Letter. But as I know your Political Pen to be as salutiferrous as your medical or Chirurgical Instruments, I will run the risque to ask you, why in this momentous Crisis you and other Philosophers in Philadelphia will not write Some times to help us out of our Difficulty. The Embargo must be removed. It is Pensilvania and New York who still keep it on. If it is kept on till Doomsday, it will not bend France or England. We are in a Shocking Delusion not only in our opinion of the Efficacy of the Embargo, but in our unaccountable aversion to Naval Preparations. The one Thing needful is a Navy. The Expense is held up as a Bugbear. Mr. Searle told me in Holland that the account of our whole Naval armaments and Preparations during the Revolutionary War had been made up. And the United States shares in the Prizes they had made amounted to thirteen millions of Dollars more than their whole Cost. These were paper dollars no doubt, but if they paid their Way, besides the necessary military Munitions and Protection to our Shores and Commerce they procured and afforded this was a great Thing.
Whatever Vices there are, Federalism and Republicanism will cover them all. An infamous Birth a more infamous Life and a contemptible death, will at any time be cannonized as a Saint by The former, and Folly Ignorance Stupidity and Debauchery will be adored in their Life time by the latter. No Virtues, No Talents will make atonement with either, for Honor and Justice when maintained against the Party Will.
We may flatter ourselves that a Numerous Legislature will be favourable to the People and Bulwarks to Liberty, but it will be found that in all Countries and under all forms of government a very few Men rule the whole. In Company with Mr. Eden at a Diplomatic Dinner he took me aside and said “I am anxious about affairs between my Country and yours.” So am I.—“Two honest Men sitting down together might in two or three hours arrange every thing to mutual satisfaction.” I am fully of that opinion, but this Nation by what I can observe does not think so. “This Nation! This Nation thinks exactly as two or three of Us would have it think, at has most  four or five of Us”!
The same I fear may be said of our complicated government of seventeen sovereignties within one sovereignty.
Our Parties would not be dangerous, if it were not for foreign Influences. To deny that there has been a French Influence and an English Influence in this Country ever Since the Peace is to deny that the Sun and Moon have shone upon the Earth. They have played with our Parties and run the game of Leap frog with them. Look back upon the History of Europe for the last thirty years—You will see French Influence and English Influence constantly at Work in Russia Sweden Denmark Prussia Germany Holland Spain Lisbon Portugal Sardinia and Naples and Turkey. When two Nations so powerful and rich as England and France have been for Ages in the habit of negotiating and intriguing with all Nations how can We expect to be out of the reach of their arts? They have played the game of Leap frog with all the Nations I have mentioned as well as with Us. The Great Body of our Nation is divided in affection—by fear between the two. Very few Men are really impartial and they have no Influence because nothing but Party has influence. There is a French Party and an English Party in every Nation of Europe. While the opposite Winds are Struggling for the Superiority We shall be tossed upon the billows. When either gets the Mastery we shall be driven incertum quo fata ferant.
A Navy is the only object that can form an independent American Party. France and England are both sensible of this tho we are not, and accordingly both Powers set their faces against a Navy in this Country and do all they can to discourage it.
Our Legislature meets the day after tomorrow and we shall have Stormy Weather. Federalism grows every day more and more tryumphant and Mr Jefferson and his Successor more and more unpopular. Nothing will check this Career but a Repeal of the Embargo Laws, Non Importation Laws, Non Intercourse Laws, and beginning in earnest a Naval force.
I am Sincerely / yours

J. Adams